Title: Enclosure: Lafayette to the Princesse d’Hénin, 15 March [1793]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Hénin, Princesse d’


Lafayette to the Princesse d’Hénin

Magdebourg ce 15 Mars. [1793]

Imaginé vous une ouverture pratiqué dans le rempart de La Citadelle et entouré d’une haute et forte palissade; c’est par la qu’en ouvrant successivement quatre portes, dont chacun armée de chaines, Cadenats, et Bars de fers, on parvient non sans peine et sans bruit jusques a mon cachot, large de trois pieds, et long de cinq et demi; il est Lugubre, humide, et m’offre pour tout ornemens, deux vers françois qui riment par souffrir et Mourir. Le mur du coté du fossé, se moisée, et celui du devant laisse voir le jour, mais non pas le soleil, par une petite fenetre grillét; deux sentinelles dont la vüe plonge dans mon souterrain, mais en dehors de la palissade, pour quils ne parlent pas, des observateurs etrangeres a la guarde; et puis tous ce qu il y a de murs, de rempart, de fossés, et des gardes, en dehors, et dedans de la citadelle de Magdebourg.
La Bruante ouverture de mes quatre portes se renouvelle le matin pour introduire mon domestique; a diner pour manger en presence du commandeur de le Citadelle et de celui de la garde, et le soir pour ramener mon domestique en prison, et apres avoir refermé sur moi toutes les clefs, le commandeur les emporte dans le logement ou depuis notre arrivée le Roi lui ordonné de coucher.
J’ai des livres dont on ote les feüilles blanc, mais point des nouvelles, point des gazettes, point de communication, ni encre, ni plumes, ni papier, ni crayon, c’est par miracle que je possede cette feüille, et je vous ecrit avec un curedens.— Ma santé se deteriore journellement: ma constitution physique a presque autant de besoin de liberté, que ma constitution morale; le peu d’air qui m’arrive en sejournant dans le souterrain, detruise ma poitrine, la fievre sans mele souvent, point d’exercise, peu de sommeil; je ne me plains plus, et sais par experience qu’il est au moins inutile de le faire savoir; mais je m’obstine a vivre, et mes amis peuvent compter sur la reunion de tous les sentimens que ma porte a la conservation de moi meme, quoique d’apres ma situation, et le progress de mes souffrances, je ne puisse pas repondre longtems de leur efficacité, peutetre me vaut il mieux les affliger d’avance, que de les surprendre aussi triestement.
